Citation Nr: 0710673	
Decision Date: 04/11/07    Archive Date: 04/25/07

DOCKET NO.  04-07 973	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for an eye disorder, 
including refractive error, blepharospasm, and burn injury to 
eyelids and eyebrows.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Daniel Markey, Associate Counsel


INTRODUCTION

The veteran had active service from April 1967 to February 
1969.

This appeal to the Board of Veterans' Appeals (Board) is from 
an August 2003 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.

When the case was previously before the Board in May 2006, 
the Board remanded the issue of an eye disorder, including 
refractive error, blepharospasm, and burn injury to eyelids 
and eyebrows, for additional development.  The case has been 
returned to the Board for further consideration of the 
veteran's appeal.  Regrettably, as will be explained below, 
the Board finds that additional development is necessary 
prior to adjudication of this claim.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In the May 2006 Remand, the Board noted the veteran's 
principle contention that his eye disorder was incurred or 
aggravated by active service.  The veteran's representative 
contended, in correspondence received May 2006, that the 
veteran's claims file did not contain specific findings to 
rebut the presumption of aggravation.  See 38 C.F.R. § 3.306.  
Without deciding whether or not there was any in-service 
aggravation of an existing disability, the Board stated that 
the duty to assist required a VA examination and opinion when 
the VA determines it is necessary to decide the claim.  
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2006).

The instructions outlined in the remand were not completely 
followed.  The examination report does not specifically 
address all questions raised in the remand.  The Board is 
obligated by law to ensure that the RO complies with its 
directives. The United States Court of Appeals for Veterans 
Claims (Court) has stated that compliance by the RO is 
neither optional nor discretionary.  Where the remand orders 
of the Board are not complied with, the Board errs as a 
matter of law when it fails to ensure compliance.  Stegall v. 
West, 11 Vet. App. 268, 271 (1998).

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be afforded a VA 
examination to determine the identity and 
etiology of any eye disorder that may be 
present.  In this regard, the examiner 
should specifically state whether the 
veteran has blepharospasm or any burn 
injury residuals of the eyelids or 
eyebrows.  

All indicated evaluations, studies, and 
tests deemed necessary by the examiner 
should be accomplished and all findings 
reported in detail.  

The examiner should state whether any eye 
disorder found is more likely than not 
(i.e., probability greater than 50 
percent), at least as likely as not (i.e., 
probability of 50 percent), or less likely 
than not (i.e., probability of less than 
50 percent) causally or etiologically 
related to the eye complaints and symptoms 
noted in service, or is otherwise related 
to any incident  of service.

To the extent that an eye disorder is 
determined to have pre-existed service 
(e.g., noted on January 1967 pre-induction 
examination report), the examiner should 
identify such disability and provide an 
opinion as to whether an increase in 
disability of any portion of an eye 
disorder represents a chronic worsening or 
clearly and unmistakably represents the 
natural progression of the disorder in 
service.

Please send the claims folder, to include 
a copy of this REMAND, to the examiner for 
review in conjunction with the 
examination.  A review of the claims 
folder should be indicated by the 
examiner.  The examiner should state that 
such review has taken place.

2.  Thereafter, the RO should review the 
claims folder to ensure that the forgoing 
requested development has been completed.  
In particular, the RO should review the 
examination report to ensure that it is 
responsive to and in compliance with the 
directives of this remand and if not, the 
RO should implement corrective procedures.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

3.  The RO should then re-adjudicate the 
claim for service connection of an eye 
disorder, including refractive error, 
blepharospasm, and burn injury residuals 
to the eyelids and eyebrows.  If the claim 
is denied, the veteran and his 
representative should be issued a 
Supplemental Statement of the Case, and 
given an opportunity to respond before the 
case is returned to the Board.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome in this case.  The veteran need take no action unless 
otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




_________________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



